DETAILED ACTION
Status of claims
The action is in response to the applicant amendment filed on 2/10/2021 for application 15/819,336 filed on 11/21/2017. Claim 1 – 8 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-044846, filed on 3/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 5 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Kamo et al., US10,067,227, Neural Network-Based Radar System in view of Wu, CN104811276B A kind of DL CNN demodulator of super Nyquist rate communication. 

Regarding Claim1, Kamo discloses: 
An information processing device, comprising an estimation unit configured to estimate a status by using a neural network (Kamo, abs. signal processing circuit [information processing device], a learned neural network is established), wherein the neural network includes
complex data is input (Kamo, col. 7, ln. 53 – 54, where complex valued signal; col 13, ln. 47 – 49, where complex-value may be used)
a phase difference computation layer to which an output of the first complex- valued neural network is input,  the phase difference computation layer including a plurality of sets of complex-valued neurons within a same layer, and being configured to calculate a phase 
and a second complex-valued neural network from which complex data is output on the basis of the phase difference (Kamo, fig. 1, where at S2, the output of the second neural network is based on the output of the phase difference; col. 13, ln. 47 – 49 where complex-valued neural network may be used).
Kamo did not explicitly disclose: 
a first neural network, 
Wu explicitly disclose: 
a first neural network (Wu, abs. deep learning convolutional neural networks demodulator for communication)
Kamo and Wu both teach signal processing device and are analogous. Fig. 1, 11, 12 and 13 in Kamo’s art shows different embodiment of complex valued signal processing apparatus including a phase calculation layer follow by a neural network that takes the output from the phase calculation layer as input. The phase calculation layer calculate the phase difference between antennas of the antenna array in eq. 4. As show in Fig. 13, the signal from the transmitting system can be filtered (demodulated) to recover the information (Kamo, col. 21, ln. 33 – 36) before being processed by the rest of the system. Wu, disclose a convolutional neural network that performs demodulation in a communication system to recover signal with excellent performance and strong adaptability (Wu, abs.). It would have been prima facie 

Regarding Claim 2, depending on Claim1, Kamo in view of Wu disclose the information processing device of Claim 1. Kamo in view of Wu further disclose: 
the complex-valued neurons in one of said any two of the plurality of sets respectively correspond to the complex-valued neurons in the other of said any two of the plurality of sets (Kamo, fig. 1 & 2, where inputs [neurons] are connected to signals of each antenna which are corresponding to each other); and the phase difference computation layer outputs the phase difference on the basis of a conjugate product of corresponding  complex-valued neurons between the sets (Kamo, eq. 4, & col. 8, ln. 5 – 18, where the non-diagonal components of the calculated matrix are the conjugate product of phase difference between sets).

Regarding Claim 3, depending on Claim 1, Kamo in view of Wu disclose the information processing device of Claim 1. Kamo in view of Wu further disclose: 
wherein the phase difference computation layer divides complex-valued neurons belonging to the same layer into at least two or more groups to thereby obtain the plurality of 

Regarding Claim 4, depending on Claim 1, Kamo in view of Wu disclose the information processing device of Claim 1. Kamo in view of Wu further disclose: 
wherein the first complex-valued neural network is a complex-valued convolutional neural network (Wu, abs., where DL CNN deep learning convolutional neural network).

Regarding Claim 5, depending on Claim 4, Kamo in view of Wu disclose the information processing device of Claim 4. Kamo in view of Wu further disclose: 
wherein the complex- valued convolutional neural network performs a convolution process by using a pair of convolution filters having structures different from each other (Wu, fig.2, convolution with multiple feature maps from multiple different filters).

Regarding Claim 8, Claim 8 is the information processing method claim corresponding to Claim 1. Claim 8 is rejected with the same reason as Claim 1. 

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Kamo et al., US10,067,227, Neural Network-Based Radar System in view of Wu, CN104811276B A kind of DL CNN demodulator of super Nyquist rate communication further in view of Guberman, On Complex Valued Convolutional Neural Networks, Cornell University Library (arXiv), 2016. 


Wherein the convolution filter has a real-valued weight. 
Guberman disclose:
Wherein the convolution filter has a real-valued weight (instant application para. 80, where the use of real-valued weight on the complex valued neural network is to learn only the amplitude of the signal and having average phase in the output. Guberman, page. 32, sec. 6, para. 2, where by constraint over the weight, the model detects meaningful phase structure). 
Kamo (in view of Wu) and Guberman both disclose complex-valued convolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Kamo (in view of Wu)’s teaching of complex valued signal processing application with Guberman’s disclosure of tight constraint over weights of complex-valued neural network to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification for detecting meaningful phase structure (Guberman, page. 32, sec. 6, para. 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Kamo et al., US10,067,227, Neural Network-Based Radar System in view of Wu, CN104811276B A kind of DL CNN demodulator of super Nyquist rate communication further in view of Hirose, Quaternion Neural-Network-Based PolSAR Land Classification in Poincare-Sphere-Parameter Space, IEEE, Transactions on Geoscience and Remote Sensing Vol., 52, Sep, 2014. 


wherein the neural network further includes a transformation layer configured to transform complex-valued data output from the second complex-valued neural network into real-valued data
Hirose teaches:
wherein the neural network further includes a transformation layer configured to transform complex-valued data output from the second complex-valued neural network into real-valued data (Hirose, sec. III B, eq. 23, & sec. III B 3, ln. 9 where, Ptypeout is real-valued data output (0, 1) from the transformation layer fp base on the output of the second complex-valued neural network Y)
Kamo (in view of Wu) and Hirose both disclose complex valued neural network on signal processing applications and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Kamo (in view of Wu)’s teaching of complex valued signal processing application with Wu’s teaching of transform data to real-valued data to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this modification for the system to express the meaningful information (Hirose, Sec. III B 3, para. 2, ln. 7 – 9). 
 
Response to Arguments
Applicant's remarks filed on 2/10/2021 has been fully considered. Examiner has updated the claim rejection in light of the remarks and amendment. As the result, the remark is not persuasive. 

Applicant states that the claim rejection did not teach or suggest “a phase difference computation layer to which an output of the first complex-valued neural network is input, the phase difference computation layer including a plurality of sets of complex-valued neurons within a same layer and being configured to calculate a phase difference between any two of the plurality of sets” in amended claim 1. Examiner updated the claim rejection in response to the amendment and respectfully disagree. Fig. 1, 11, 12, 13 & eq. 4 in Kamo’s art shows different embodiment of complex valued signal processing apparatus including a phase calculation layer and 2nd neural network that takes the output from the phase calculation layer as input. The phase calculation layer calculate the phase difference between antennas in the antenna array. As show in Fig. 13, the signal from the transmitting system can be filtered (demodulated) to recover the information (Kamo, col. 21, ln. 33 – 36) before being processed by the rest of the system. Wu, disclose a convolutional neural network that performs demodulation in a communication system to recover signal with excellent performance and strong adaptability (Wu, abs.). It is prima facie for the skilled in the art to combine both teaching. The combination would achieve the claimed teaching. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Takaaki, EP1387180A1, Radio-wave arrival-direction estimating apparatus and directional variable transceiver. Takaaki disclose an complex valued apparatus to detect the direction of arrival including layer of phase detection by complex conjugate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122